DETAILED ACTION
This Office Action is in response to the application filed on June 17, 2021. Claims 1-9 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Publication No. 2021/0266539 (“Lee”), which corresponds to foreign priority applications filed November 8, 2018.
With respect to claim 1, Lee teaches 
A method of prediction for video coding, the method comprising:
receiving input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side (see Figs. 1-2, items “current picture” and “NAL, ¶¶50, 52, 83, 85, showing and describing that the encoder and decoder receive input data related to a current block in a current picture, that the video encoder receives it as input and the decoder receives it as input in a bitstream as compressed data);
partitioning the current block into a first region and a second region using a target partition selected from a partition set comprising triangle partition (see Figs. 1-2, 23, items 110, PU1, PU2, ¶¶56-57, 262, 266-267, 277, describing partitioning the current blocks into first and second regions according to a selected candidate partition type (using one of a diagonal line, oblique line, vertical line, horizontal line to partition into rectangular or triangular partitions), i.e., a target partition selected from a partition set comprising triangle partition);
determining a candidate list (see Abstract, ¶¶182, 300, describing determining a candidate list);
determining a first candidate for the first region and a second candidate for the second region by deriving two target candidates from the candidate list, wherein when a selected target candidate is a uni-prediction candidate, the selected target candidate is used as the first candidate or the second candidate, and when the selected target candidate is a bi-prediction candidate, motion information of the selected target candidate associated with List 0 or List 1 is used as the first candidate or the second candidate (see ¶¶182, 184, 300-302, 306, 319, describing selecting merge candidates for each prediction unit (as described above this is done for each of two triangular PUs – see Fig. 23) from the candidate list, i.e., determining a first candidate for the first region and a second candidate for the second region by deriving two target candidates from the candidate list, and that when the candidates are unidirectional, i.e., is a uni-prediction candidate, the motion information of the candidate is set as the motion information of the triangular PU (as described above this is done for each of two triangular PUs – see Fig. 23), i.e., the selected target candidate is used as the first candidate or the second candidate, and when the candidate is bidirectional, i.e., is a bi-prediction candidate, motion information of the L0 candidate or L1 candidate is set as the motion information of the triangular PU (as described above this is done for each of two triangular PUs – see Fig. 23), i.e., motion information of the selected target candidate associated with List 0 or List 1 is used as the first candidate or the second candidate); and
encoding the current block or current motion information associated with the current block using the candidate list for a target Merge mode comprising a triangle Merge mode at the video encoder side, or decoding the current block or the current motion information associated with the current block using the candidate list for the target Merge mode at the video decoder side, wherein the candidate list is used to derive the first candidate and the second candidate (see ¶¶10, 61, 134, 300, 306-309, 314, 319, 337-338, describing using the candidate list for the target merge mode at the encoder or decoder to derive the candidates for each/both of the triangle PUs (by selecting candidates at the encoder and transmitting an index to the decoder from which the decoder may select the candidates from the same list) and thereby derive (through encoding or decoding) the current block/motion information associated with the current block, i.e., encoding the current block or current motion information associated with the current block using the candidate list for a target Merge mode comprising a triangle Merge mode at the video encoder side, or decoding the current block or the current motion information associated with the current block using the candidate list for the target Merge mode at the video decoder side, wherein the candidate list is used to derive the first candidate and the second candidate).
With respect to claim 3, Lee teaches all the elements of independent claim 1. Lee additionally teaches: 
wherein the motion information of the selected target candidate comprises motion vector and reference picture index of the selected target candidate (see ¶¶61, 134, 181, 335, describing that the motion information of a candidate may include a motion vector and a reference picture index). 
With respect to claim 4, Lee teaches all the elements of independent claim 1. Lee additionally teaches: 
wherein indices for the first candidate and the second candidate are signalled at the video encoder side or parsed at the video decoder side (see ¶¶10, 61, 306-309, 314-316, 319, Table 1, describing that indices for the candidates associated with the first and second triangular PUs may be signaled through a bitstream from the encoder to the decoder side). 
With respect to claim 5, Lee teaches all the elements of independent claim 1. Lee additionally teaches: 
wherein after the first region and the second region are encoded or decoded according to the first candidate and the second candidate, a weighting process is applied to an adjacent edge of the current block (see ¶¶337-338, describing that after encoding/decoding, a weighting operation/process may be applied to the diagonal boundary between the triangular PUs, i.e., to an adjacent edge – see Applicant’s specification at ¶31 indicating that the diagonal edge is an adjacent edge). 
With respect to claim 6, Lee teaches all the elements of independent claim 1. Lee additionally teaches: 
An apparatus of video coding (see Figs. 1-2, ¶¶53, 84, describing a video coding apparatus), the apparatus comprising one or more electronic circuits or processors arranged to:
receive input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side (see citations and arguments with respect to corresponding element of claim 1 above);
partition the current block into a first region and a second region using a target partition selected from a partition set comprising triangle partition (see citations and arguments with respect to corresponding element of claim 1 above);
determine a candidate list (see citations and arguments with respect to corresponding element of claim 1 above);
determine a first candidate for the first region and a second candidate for the second region by deriving two target candidates from the candidate list, wherein when a selected target candidate is a uni-prediction candidate, the selected target candidate is used as the first candidate or the second candidate, and when the selected target candidate is a bi-prediction candidate, motion information of the selected target candidate associated with List 0 or List 1 is used as the first candidate or the second candidate (see citations and arguments with respect to corresponding element of claim 1 above); and 
encode the current block or current motion information associated with the current block using the candidate list for a target Merge mode comprising a triangle Merge mode at the video encoder side, or decode the current block or the current motion information associated with the current block using the candidate list for the target Merge mode at the video decoder side, wherein the candidate list is used to derive the first candidate and the second candidate (see citations and arguments with respect to corresponding element of claim 1 above).
With respect to claim 7, Lee teaches all the elements of independent claim 7. Lee additionally teaches: 
A method of prediction in a video encoder, the method comprising: 
receiving input data related to a current block in a current picture (see citations and arguments with respect to corresponding element of claim 1 above); 
partitioning the current block into a first region and a second region using a target partition corresponding to an angle and/or a distance (see citations and arguments with respect to corresponding element of claim 1 above and Figs. 23-25, showing and describing partitioning using a target partition corresponding to a diagonal, oblique, vertical, or horizontal line, i.e., corresponding to an angle); 
determining one candidate list (see citations and arguments with respect to corresponding element of claim 1 above); 
determining a first candidate for the first region and a second candidate for the second region, wherein the first candidate has a prediction direction of uni-prediction and the second candidate has a prediction direction of uni-prediction (see citations and arguments with respect to corresponding element of claim 1 above, describing determining first and second candidates for respective first and second triangular PUs/regions and that this is done for each PU and each may be uni-directional)
incorporating a first merge index for indicating a first target candidate in said one candidate list and a second merge index for indicating a second target candidate in said one candidate list, wherein the first target candidate and the second target candidate are for deriving the first candidate and the second candidate at a video decoder side (see ¶¶10, 306-309, 314-316, 319, Table 1, describing that a first and second index specifying merge candidates of the merge candidate list for the first and second triangular PUs may be signaled through a bitstream to the decoder side, i.e., first and second merge indices indicating respective first and second target candidates in said one candidate list may be incorporated, to derive motion of the first and second triangular PUs at the decoder, i.e., wherein the first target candidate and the second target candidate are for deriving the first candidate and the second candidate at a video decoder side); and 
encoding the current block or current motion information associated with the current block using the first candidate and the second candidate for a target Merge mode (see citations and arguments with respect to corresponding element of claim 1 above and Fig. 1, item 165, describing encoding motion information associated with the current block using the first and second candidates for the triangle prediction mode, i.e., a target merge mode – see ¶¶44, 300, clarifying that this triangular prediction mode uses merge candidates, i.e., is a merge mode). 
With respect to claim 9, Lee teaches all the elements of independent claim 7. Lee additionally teaches: 
An apparatus of video encoding (see Fig. 1, ¶¶52-54, 378, describing an apparatus of video encoding which may comprise hardware, computer components and/or software), the apparatus comprising one or more electronic circuits or processors arranged to: 
receive input data related to a current block in a current picture (see citations and arguments with respect to corresponding element of claim 1 above); 
partition the current block into a first region and a second region using a target partition corresponding to an angle and/or a distance; determine one candidate list (see citations and arguments with respect to corresponding element of claim 7 above); 
determine a first candidate for the first region and a second candidate for the second region, wherein the first candidate has a prediction direction of uni-prediction and the second candidate has a prediction direction of uni-prediction (see citations and arguments with respect to corresponding element of claim 7 above)
incorporate a first merge index for indicating a first target candidate in said one candidate list and a second merge index for indicating a second target candidate in said one candidate list, wherein the first target candidate and the second target candidate are for deriving the first candidate and the second candidate at a video decoder side (see citations and arguments with respect to corresponding element of claim 7 above); and 
encode the current block or current motion information associated with the current block using the first candidate and the second candidate for a target Merge mode (see citations and arguments with respect to corresponding element of claim 7 above).
Claim Rejections - 35 USC § 103
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of U.S. Patent Publication No. 2021/0092379 (“Zhang”), which corresponds to a foreign priority application dated November 22, 2018.
With respect to claim 2, Lee discloses the invention substantially as claimed. As detailed above, Lee teaches each and every element of independent claim 1. Lee also discloses: 
wherein the candidate list is derived based a [] Merge mode (see Lee ¶300 detailing that the triangle prediction candidates are derived from merge candidates, i.e., derived based on a merge mode). 
Lee does not explicitly disclose that this merge mode is a normal merge mode.
However, in the same field of endeavor, Zhang discloses that it was known to derive triangle motion prediction candidates from regular, i.e., normal, merge mode candidates (see ¶¶27, 29, 279, 319, 369, 398, 536, 542, 544-545, 561, 567, 580, describing that the TPM, i.e., triangular prediction mode, candidates may be derived from regular merge candidates).
At the time of filing, one of ordinary skill would have been familiar with deriving triangle partition mode candidates through merge mode candidates and of the different types of merge modes that may be used for this and have understood that, as evidenced by Zhang, such known merge modes would include the regular/normal merge mode. Accordingly, to one of ordinary skill in the art at the time of filing using regular/normal merge mode candidates to derive the triangular partition mode 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for using regular/normal merge mode candidates to derive triangular partition mode candidates, e.g., by unifying them, in the coding system of Lee as taught by Zhang.
With respect to claim 8, Lee discloses the invention substantially as claimed. As described above Lee teaches all the elements of independent claim 7 and Lee in view of Zhang discloses each and every element of dependent claim 2, the combination of which is incorporated herein. Lee/Zhang additionally discloses: 
wherein the video encoder supports the target merge mode and a regular merge mode different from the target merge mode, and said one candidate list is derived for both of the target merge mode and the regular merge mode (see citations and arguments with respect to claim 2 above and describing support for a triangle/target merge mode (TPM) and a regular merge mode and that a candidate list may be unified for both, i.e., derived for both). 
The reasons for combining the cited prior art with respect to claims 1 and 9 also apply to claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/LINDSAY J UHL/               Examiner, Art Unit 2481